UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1049



LESLIE H. DORSEY,

                                            Petitioner - Appellant,

          and

DONNA M. DORSEY,

                                                         Petitioner,

          versus

INTERNAL REVENUE SERVICE,

                                             Respondent - Appellee.



Appeal from the United States Tax Court. (Tax Ct. No. 92-28333)

Submitted:   June 20, 1996                  Decided:   June 28, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.

Leslie H. Dorsey, Appellant Pro Se. Gary R. Allen, Richard Farber,
Thomas J. Clark, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant noted this appeal from the Tax Court's decision out-

side the ninety-day appeal period established by Fed. R. App. P.

13(a). The Tax Court entered its order on March 9, 1995; Appel-

lant's notice of appeal was filed on January 2, 1996. Appellant did

not timely move to vacate or revise the decision in accordance with
Tax Ct. R. 162. Appellant's failure to note a timely appeal

deprives this court of jurisdiction to consider this case. See
Billingsley v. Commissioner, 868 F.2d 1081, 1085 (9th Cir. 1989).

We therefore grant the motion to dismiss the appeal and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                         DISMISSED




                                2